                                   1

                                   2

                                   3                     IN THE UNITED STATES DISTRICT COURT

                                   4                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    STEVEN SMYRNI,                        No. 17-cv-00292 CW
                                   7               Plaintiff,
                                                                              CONDITIONAL ORDER OF
                                   8          v.                              DISMISSAL
                                   9    US INVESTIGATION SERVICES, LLC        (Docket No. 59)
                                        PLAN, et al.,
  United States District Court
Northern District of California




                                  10
                                                   Defendants.
                                  11

                                  12        The Court, having been advised that the parties have agreed
                                  13   to a settlement of this action, hereby ORDERS that this action be
                                  14   dismissed with prejudice.    However, if any party hereto shall
                                  15   certify to this Court, with proof of service of a copy thereon on
                                  16   opposing counsel, within ninety days from the date hereof, that
                                  17   the agreed consideration for said settlement has not been
                                  18   delivered over, this Order shall stand vacated and this action
                                  19   shall forthwith be restored to the calendar to be set for trial.
                                  20   All case deadlines are vacated.
                                  21        IT IS SO ORDERED.
                                  22   Dated: November 26, 2019
                                  23
                                                                            CLAUDIA WILKEN
                                  24                                        United States District Judge
                                  25

                                  26

                                  27

                                  28
